Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zeleny (US 20110148607 A1).
Regarding claim 1, Zeleny discloses a method comprising: 
receiving an indicator of a sensed touch in a virtual environment displayed to a user via virtual environment goggles (using visual feedback system 140 to display to the user 102 a virtual image of the interactions with the virtual subject/object 170, para. 0053 using virtual goggles, para. 0055); 
determining properties of a virtual object in the virtual environment displayed to the user via the virtual environment goggles that caused the sensed touch (based upon determinations of the interaction between the apparatus and the virtual subject/object 170, the processing system 120 may determine haptic feedback signals to be applied to the haptic feedback system 130, para. 0053); and
controlling an one or more touch simulators in a glove worn by the user to generate a simulated touch based at least in part on the properties of the virtual object (a user may be equipped with a glove 910, one or more finger attachments or other suitable garment that includes an array of or one or more exemplary mechanical, electrical, electro-mechanical, piezoelectric, electrostrictive actuators depicted in FIGS. 3-5. For example, a surface of the glove or other garment proximate a user's skin may provide a plurality of hydraulic, digitally-gauged, micro-step motors that are computer coordinated to simulate a haptic action and/or reaction, para. 0052). 
Regarding claim 2, Zeleny discloses the method of claim 1, wherein the controlling further comprises applying a temperature as part of the simulated touch (provide force feedback to a user by exerting pressure on the stylus thereby allowing the user to feel density, elasticity, temperature, texture, etc. of a virtual object, para. 0010).
Regarding claim 3, Zeleny discloses the method of claim 2, wherein the temperature is determined based on the properties of the virtual object (temperature, texture, etc. of a virtual object, para. 0010).
Regarding claim 4, Zeleny discloses the method of claim 2, wherein the applying the temperature further comprises sending a current to the one or more touch simulators to heat an area of the sensed touch (actuators are controlled as a function of the current through the actuator, such as a brushed DC motor or a voice coil actuator, that is, the torque output of the actuator is directly proportional to the actuator current. However, there are several different characteristics that make controlling current through the actuator difficult. These characteristics include the temperature variation of the coil in the actuator, back electromotive force from user motion of the manipulation of the device, power supply voltage variation, and coil impedance, para. 0014).  
Regarding claim 5, Zeleny discloses the method of claim 2, wherein the applying the temperature further comprises powering the one or more touch simulators to cool an area of the sensed touch (It is important to have accurate control over the force output of the actuators on the device so that desired force sensations are accurately conveyed to the user. Characteristics include the temperature variation of the coil in the actuator, back electromotive force from user motion of the manipulation of the device, power supply voltage variation, and coil impedance, para. 0014).
Regarding claim 6, Zeleny discloses the method of claim 1, wherein the one or more touch simulators are disposed in an array on the glove (haptic feedback system 130 may include a wearable element such as a glove, para. 0036).
Regarding claim 7, Zeleny discloses the method of claim 6, wherein the one or more touch simulators comprise a charged micro-sphere (may be between one thousand to fifty thousand micro-step motors 320, para. 0038).
Regarding claim 8, Zeleny discloses the method of claim 1, wherein the properties of the virtual object include at least one of a size, a color, dimensions, or a shape (allowing the user to feel density, elasticity, temperature, texture, etc. of a virtual object, para. 0010).
Regarding claim 9, Zeleny discloses a device (virtual reality system 100, para. 0034) comprising: 
a glove (paras. 0036, 0048, 0051); 
one or more touch simulators embedded in the glove (a surface of the glove may provide a plurality of hydraulic, digitally-gauged, micro-step motors that are computer coordinated to simulate a haptic action and/or reaction, para. 0052); and 
one or more circuits configured to: 
receive an indicator of a sensed touch in a virtual environment displayed to a user via virtual environment goggles (using visual feedback system 140 to display to the user 102 a virtual image of the interactions with the virtual subject/object 170, para. 0053 using virtual goggles, para. 0055); 
determine properties of a virtual object in the virtual environment displayed to the user via the virtual environment goggles that caused the sensed touch (based upon determinations of the interaction between the apparatus and the virtual subject/object 170, the processing system 120 may determine haptic feedback signals to be applied to the haptic feedback system 130, para. 0053); and control the one or more touch simulators in a glove worn by the user to generate a simulated touch based at least in part on properties of the virtual object (a user may be equipped with a glove 910, one or more finger attachments or other suitable garment that includes an array of or one or more exemplary mechanical, electrical, electro-mechanical, piezoelectric, electrostrictive actuators depicted in FIGS. 3-5. For example, a surface of the glove or other garment proximate a user's skin may provide a plurality of hydraulic, digitally-gauged, micro-step motors that are computer coordinated to simulate a haptic action and/or reaction, para. 0052).
Regarding claim 10, Zeleny discloses the device of claim 9, wherein the one or more circuits are further configured to apply a temperature as part of the simulated touch (provide force feedback to a user by exerting pressure on the stylus thereby allowing the user to feel density, elasticity, temperature, texture, etc. of a virtual object, para. 0010).
Regarding claim 11, Zeleny discloses the device of claim 10, wherein the temperature is determined based on the properties of the virtual object (temperature, texture, etc. of a virtual object, para. 0010).
Regarding claim 12, Zeleny discloses the device of claim 10, wherein the one or more circuits are configured to apply the temperature by sending a current to the one or more touch simulators to heat an area of the sensed touch (actuators are controlled as a function of the current through the actuator, such as a brushed DC motor or a voice coil actuator, that is, the torque output of the actuator is directly proportional to the actuator current. However, there are several different characteristics that make controlling current through the actuator difficult. These characteristics include the temperature variation of the coil in the actuator, back electromotive force from user motion of the manipulation of the device, power supply voltage variation, and coil impedance, para. 0014).
Regarding claim 13, Zeleny discloses the device of claim 10, wherein the one or more circuits are configured to apply the temperature by powering the one or more touch simulators to cool an area of the sensed touch (It is important to have accurate control over the force output of the actuators on the device so that desired force sensations are accurately conveyed to the user. Characteristics include the temperature variation of the coil in the actuator, back electromotive force from user motion of the manipulation of the device, power supply voltage variation, and coil impedance, para. 0014).
Regarding claim 14, Zeleny discloses the device of claim 9, wherein the one or more touch simulators are disposed in an array on the glove (haptic feedback system 130 may include a wearable element such as a glove, para. 0036).
Regarding claim 15, Zeleny discloses the device of claim 14, wherein the one or more touch simulators comprise a charged micro-sphere (may be between one thousand to fifty thousand micro-step motors 320, para. 0038).
Regarding claim 16, Zeleny discloses the device of claim 9, wherein the properties of the virtual object include at least one of a size, a color, dimensions, or a shape (allowing the user to feel density, elasticity, temperature, texture, etc. of a virtual object, para. 0010).
Regarding claim 17, Zeleny discloses a system comprising: 
virtual environment goggles (a haptic feedback system 130, a visual feedback system 140, an auditory feedback system 150, and/or an olfactory feedback system 160 to provide touch, visual, olfactory and auditory feedback to enhance a user's virtual reality experience, para. 0034 and virtual reality goggles, para. 0048); 
an article of clothing (wearable garment, figure 2) with one or more touch simulators embedded in the article of clothing; and 
one or more circuits configured to:
receive an indicator of a sensed touch in a virtual environment displayed to a user via the virtual environment goggles (paras. 0037, 0048); 
determine properties of a virtual object in the virtual environment displayed to the user via the virtual environment goggles that caused the sensed touch; and 
control the one or more touch simulators in the article of clothing worn by the user to generate a simulated touch based at least in part on properties of the virtual object.
Regarding claim 18, Zeleny discloses the system of claim 17, wherein the article of clothing comprises a glove (paras. 0036, 0048, 0051).
Regarding claim 19, Zeleny discloses the system of claim 17, wherein the one or more circuits are further configured to apply a temperature as part of the simulated touch (provide force feedback to a user by exerting pressure on the stylus thereby allowing the user to feel density, elasticity, temperature, texture, etc. of a virtual object, para. 0010).
Regarding claim 20, Zeleny discloses the system of claim 19, wherein the one or more circuits are configured to apply the temperature by: 
sending a current to the one or more touch simulators to heat an area of the sensed touch (actuators are controlled as a function of the current through the actuator, such as a brushed DC motor or a voice coil actuator, that is, the torque output of the actuator is directly proportional to the actuator current. However, there are several different characteristics that make controlling current through the actuator difficult. These characteristics include the temperature variation of the coil in the actuator, back electromotive force from user motion of the manipulation of the device, power supply voltage variation, and coil impedance, para. 0014); and 
powering the one or more touch simulators to cool an area of the sensed touch (It is important to have accurate control over the force output of the actuators on the device so that desired force sensations are accurately conveyed to the user. Characteristics include the temperature variation of the coil in the actuator, back electromotive force from user motion of the manipulation of the device, power supply voltage variation, and coil impedance, para. 0014).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J LETT whose telephone number is (571)272-7464. The examiner can normally be reached Mon-Fri 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J LETT/Primary Examiner, Art Unit 2677